Arnold, Deputy Attorney General,
You have asked us to advise you as to the powers of a school board in connection with the abatement of tax penalties under the Act of August 26, 1932, P. L. 100, as amended by the Act of May 1, 1933, P. L. 214.
The original act authorized certain political subdivisions of the Commonwealth, including school districts, to abate penalties on delinquent taxes provided that the taxes were paid before December 1, 1932. The 1933 amendment removed that definite time limitation and substituted the following:
“. . . Any ordinance or resolution abating penalties on taxes, as herein provided, shall contain a provision that such taxes must be paid within three months from the date the ordinance or resolution takes effect, and that, in default of such payment, the penalties shall continue to be imposed in the same manner as if such ordinance or resolution had not been adopted. Such ordinance or resolution may provide for a different amount of abatement of penalties in proportion to the promptness of payment of the delinquent taxes, but no abatement shall be authorized which would result in the amount of the penalty unabated being less than interest at the rate of six per centum on the delinquent taxes from the date when such taxes became delinquent.”
*695Your immediate question, in short, is this: Where a school district has taken advantage of the Act of August 2,1932, P. L. 100, or of the amendment of 1933, and has provided for the abatement of penalties during the periods allowed, may it, after the expiration of such a period, by appropriate action, extend the time for 3 months more, with respect to the same taxes as were covered by the original resolution?
The purpose of the Act of 1933 was to encourage prompt payment of taxes. It was not intended to provide a means whereby local authorities could set at naught the tax penalty provisions of the acts of assembly. If a school district could renew the abatement period for 3 months, it could continue to renew it indefinitely.
In our opinion, the abatement that may be granted under the act in question is limited to a period of 3 months from the date of the ordinance or resolution providing for it. Taxes which are not paid within that time are subject to all the penalties imposed by law, and no further abatement period may be established with respect to taxes covered by the first ordinance or resolution.
Prom C. P. Addams, Harrisburg, Pa.